El Juez Asociado Se. Aldrev,
emitió la opinión del tribunal.
El apelante obtuvo en este Tribunal Supremo la revoca-ción de una sentencia en un procedimiento de injunction se-guido contra él por el cual el demandante trataba de reco-brar la posesión de ciertas fincas. Nuestra sentencia se li-mitó a revocar la que había dictado la corte inferior contra el demandado sin que hiciéramos declaración alguna sobre cos-tas. Después de ella el demandado presentó en la corte inferior un memorandum de costas que fué impugnado por el demandante, en primer término, porque nuestra sentencia rer vocatoria no le concede las costas, motivo por el cual la corte inferior desestimó la aprobación de dicho memorandum, y contra esa resolución se ha interpuesto el presente recurso de apelación por el demandado.
El memorandum de costas no tiene otro objeto que deter-minar y fijar la cantidad que debe ser pagada en concepto de costas como consecuencia de una condena de pagarlas por lo que para que una corte pueda aprobar un memorandum de costas es necesario que se haya dictado previamente una re-solución o sentencia judicial condenando al pago de ellas; y no existiendo en este caso condena en ese sentido contra el apelado demandante, procedió correctamente la corte inferior al negar su aprobación al memorandum que se le presentó. Veve v. Municipio de Fajardo, 18 D. P. R. 771; Busigó v. Jordán, 19 D. P. R. 627; Hermida v. Márquez, 19 D. P. R. 466; Byron v. González, 19 D. P. R. 1035; Fajardo Sugar Co. v. Santiago, 19 D. P. R. 1151; y Laborde v. López, 29 D. P. R. 518.
Si como alega el apelante él tenía derecho por ministerio de la ley al cobro de costas por haberse dictado sentencia a su favor y no hicimos tal condena, debió pedirnos que impu-*259siéramos el pago de ellas para que una vez obtenida esa de-claración pudiera presentar su memorandum de costas en la corte inferior.
La resolución apelada debe ser confirmada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Hutchison y Franco Soto.